IN THE COURT OF APPEALS OF IOWA

                                     No. 16-0932
                               Filed January 11, 2017



IN THE MATTER OF G.G.,
Alleged to Be Seriously Mentally Impaired,

G.G.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Johnson County, Magistrate

Edward J. Leff.



        G.G. appeals the magistrate’s determination that he was seriously

mentally impaired. AFFIRMED.



        Willie E. Townsend, Coralville, for appellant.

        Thomas J. Miller, Attorney General, and Gretchen W. Kraemer, Assistant

Attorney General, for appellee State.



        Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                       2


VOGEL, Presiding Judge.

      G.G. is a sixty-six-year-old veteran who was diagnosed with bipolar

disorder and was treated with medication, which stabilized his manic episodes for

approximately twenty years. In 2016, G.G.’s physician told him to “taper off” the

medication. G.G. followed this instruction, but the result was a manic episode.

G.G.’s wife took him to a Veterans Administration hospital. On the way, G.G. got

out of the vehicle when the car stopped. His wife was able to get him back in the

vehicle and to the emergency room, where he was admitted.

      A magistrate entered an emergency hospitalization order after finding

probable cause to believe G.G. was seriously mentally impaired and was likely to

injure himself or others if not immediately detained. Following a hearing, the

magistrate determined G.G. was seriously mentally impaired and civilly

committed him to the hospital on an inpatient basis.       Four days later, the

magistrate terminated the commitment. G.G. filed an appeal with the district

court. After the matter was set for hearing, the State filed a motion to dismiss.

G.G. resisted, but the court dismissed the appeal on the ground that it was moot.

This appeal followed.

      We first address G.G.’s assertion the district court was wrong in

dismissing his appeal as moot. Because the commitment order was terminated,

his appeal to the district court and now his appeal to this court are both, in

essence, moot, but the collateral-consequences exception to the mootness

doctrine permits review of the merits. See In re B.B., 826 N.W.2d 425, 429 (Iowa

2013) (noting the “stigma of mental illness” and concluding “a party who has
                                           3


been adjudicated seriously mentally impaired and involuntarily committed is

presumed to suffer collateral consequences justifying appellate review”).

       We turn to the merits of the magistrate’s commitment order.                  The

magistrate’s findings “are binding on us if supported by substantial evidence.” In

re J.P., 574 N.W.2d 340, 342 (Iowa 1998).

       A person is “seriously mentally impaired” if the person has:

       mental illness and because of that illness lacks sufficient judgment
       to make responsible decisions with respect to the person’s
       hospitalization or treatment, and who because of that illness meets
       any of the following criteria:
              (a) Is likely to physically injure the person’s self or others if
       allowed to remain at liberty without treatment;
              (b) Is likely to inflict serious emotional injury on members of
       the person’s family or others who lack reasonable opportunity to
       avoid contact with the person with mental illness if the person with
       mental illness is allowed to remain at liberty without treatment;
              (c) Is unable to satisfy the person’s needs for nourishment,
       clothing, essential medical care, or shelter so that it is likely that the
       person will suffer physical injury, physical debilitation, or death.

Iowa Code § 229.1(20) (2016).         The definition contains three elements: (1)

mental illness, (2) lack of sufficient judgment, and (3) the criteria labeled (a), (b),

and (c), which encompass the threshold requirement of dangerousness. In re

Oseing, 296 N.W.2d 797, 800-01 (Iowa 1980) (analyzing predecessor statute).

G.G. challenges the sufficiency of the evidence on the second and third

elements. The magistrate found G.G. lacked judgmental capacity in that he was,

“Impaired; currently in manic state and unable to make sound treatment

decisions.” The record supports this finding as G.G. was not medically compliant

until after arriving at the V.A. hospital and refused medication until he was

confronted by security officers. He then accepted his needed medication.
                                         4


       The third element, or the “dangerous” prong requires evidence of a “recent

overt act, attempt or threat.” In re Mohr, 383 N.W.2d 539, 542 (Iowa 1986). An

overt act “connotes past aggressive behavior or threats by the respondent

manifesting the probable commission of a dangerous act upon himself or others

that is likely to result in physical injury.” In re Foster, 426 N.W.2d 374, 378 (Iowa

1988). The magistrate found this element satisfied based on G.G.’s “current[]

manic state.” The magistrate also cited G.G.’s “[a]ttempt[] to run away while in

[a] vehicle on [the] way to [the] hospital” and the “[p]olice presence necessary to

get him to take medications upon admission.” Substantial evidence supports this

finding and satisfies the requirement of a recent overt act.

       We affirm the civil commitment order.

       AFFIRMED.

       McDonald, J., concurs; Vaitheswaran, J., dissents.
                                           5


VAITHESWARAN, Judge. (dissenting)

       I respectfully dissent.

       Mental illness alone does not establish grounds for commitment. In re

J.P., 574 N.W.2d at 343. It follows that mental illness alone cannot serve as the

predicate to a finding of lack of judgment or dangerousness.          The “manic

episode” cited in the commitment order was simply a symptom of G.G.’s mental

illness. As for G.G.’s compliance with his medication regimen, he testified he

was “[a]bsolutely” taking his medications and his psychiatrist confirmed he had

been taking his medications as prescribed. As the majority notes, G.G. only

“tapered off” his medication pursuant to his doctor’s orders.

       Nor, in my view, does G.G.’s decision to exit the vehicle on his way to the

hospital show dangerousness. As noted, the vehicle was stopped and G.G.’s

wife was able to get him to the emergency room despite this momentary

disruption. Although a psychiatrist testified G.G. was agitated on his arrival, the

only “aggressive” acts she could point to were his failure to follow directions

when he first came in and a police presence to “contain him in his room” because

he was “pacing around the unit.” The psychiatrist acknowledged the officers “did

not physically restrain him.”    She also acknowledged she “ha[d not] seen

anything . . . that would make [her] think he’d be a risk to others.” In my view,

this evidence does not constitute substantial evidence to support a finding of

dangerousness.

       I would reverse the civil commitment order.         This disposition would

essentially resolve G.G.’s additional contention that the magistrate should have

released him to the custody of his wife.